Citation Nr: 9913438	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to 
July 1993.  






The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) that denied service connection for tinnitus and 
granted service connection and assigned a noncompensable 
evaluation for residuals of a left wrist fracture.  

The Board in March 1997 remanded the case to the RO for 
further development of the issues then on appeal, entitlement 
to service connection for tinnitus and entitlement to a 
compensable rating for residuals of a fractured left wrist.  
The RO in June 1998 granted a 10 percent rating for the left 
wrist disability.  The veteran was notified of the 
determination in July 1998 and has not expressed disagreement 
with the assigned rating.  The representative in March 1999 
stated that the June 1998 RO determination granting an 
increased rating satisfied that appellate issue.  The RO in 
June 1998 again denied service connection for tinnitus and 
that issue has been returned to the Board for appellate 
consideration.  


FINDING OF FACT

Chronic bilateral tinnitus cannot satisfactorily be 
dissociated from the veteran's exposure to noise in service 
as an armor officer.


CONCLUSION OF LAW

Chronic bilateral tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A June 1989 medical examination was unremarkable regarding 
tinnitus and the medical history did not mention any hearing 
loss or ear trouble.  The audiology examination showed 
hearing threshold levels in decibels in both ears of 
25/25/25/25/45 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  
It was noted that the examination was for screening only and 
not thresholds.  An audiogram in 1991 showed hearing 
thresholds in decibels (left/right) of 0/0/5/0/0 and 
5/0/0/0/0 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  

The report noted the veteran was routinely exposed to 
hazardous noise.  He sustained a left wrist fracture in a 
July 1992 motorcycle accident and the emergency room report 
indicates no head trauma.  A medical board examination in 
March 1993 reported normal ears and no reference was made to 
tinnitus.  On the medical history the veteran stated he did 
not know whether he had past or present hearing loss and gave 
no history of head injury.  He listed his occupation as armor 
officer (tanker).  An audiology report showed hearing 
thresholds in decibels of 0/0/10/5/0 and 0/0/0/0/0 at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz and again noted was his 
routine exposure to hazardous noise.

On his initial VA compensation application received in July 
1993, the veteran reported chronic tinnitus that he described 
as frequent ringing in the ears.  He also complained of 
impaired hearing from being constantly exposed to hazardous 
noises in his duty requirements.

On a VA general medical examination in 1993 the veteran 
complained of ringing of both ears for "a couple of years" 
after a motorcycle accident.  The examiner reported normal 
ears.  On the audiology examination, he complained of 
bilateral tinnitus greater in the left ear that was constant 
and of moderate severity.  Hearing thresholds in decibels 
were 5/5/35/35/30 and 10/5/10/5/5 at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz.  




The corresponding speech recognition scores were 96/100 
percent.  The examiner reported right ear hearing within 
normal limits for adjudication purposes and left ear mild 
sensorineural hearing loss.  On an examination for audio-ear 
disease, he complained of headaches and partial hearing loss.  
The impression was of a normal ear examination.   

The Board remand in 1997 sought to obtain an audiology-ear 
examination that included a medical opinion regarding any 
tinnitus that might be present, specifically inquiring as to 
whether it would likely be related to noise exposure reported 
to have occurred in service.  

On a VA audiology examination in April 1997, the examiner 
reported that the veteran had a long history of playing 
musical instruments, especially the trombone, in high school 
and during ROTC training at a university before he entered 
the service and that while in service he was in tank units.  
The examiner also mentioned possible head injury in a motor 
cycle accident.  The examiner noted the service audiology in 
1989 and VA audiology examination completed in 1993.  The 
impression was of a normal ear examination.  The examiner 
opined that the reported history of tinnitus may be related 
to the excess prolonged noise exposure as shown by entrance 
examination.  The examiner also noted that since service the 
veteran headed a "rock band" that frequently played in 
various nightclubs and toured throughout the country.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

Initially, the Board observes that the veteran has 
established a well-grounded claim of service connection.  
There is supporting evidence of current tinnitus and 
competent evidence of a nexus to service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  The VA examinations directed 
to tinnitus, read liberally, provide evidence of a nexus 
between in-service events and the current disability.  There 
does not appear to be any deficiency in the development 
completed as a result of the Board remand that could be 
viewed as potentially prejudicial to the veteran.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The truthfulness of the veteran's recollections of tinnitus 
in service and its presentation thereafter cannot reasonably 
be questioned.  The Board notes that this disorder was not 
reported in service but there was apparently some question of 
a hearing disorder in view of the medical history at 
separation.  In addition, it was not mentioned on the 1989 
comprehensive medical examination before he entered service.  
There is also evidence of his hearing having been monitored 
on account of hazardous noise exposure in service.  The 
veteran was a tank officer so one may presume noise exposure 
likely occurred in the normal course of his duties.  
Significantly post service VA examinations have confirmed the 
disorder mentioned in a VA compensation claim filed 
immediately after service.  

The competent medical evidence of record does not appear to 
discount a possible relationship to service.  It must be 
remembered that the determination of service connection is 
based upon initial manifestations of disease or injury during 
service.  
Although a VA examiner in 1997 described the factors that 
could plausibly link the veteran's tinnitus to noise exposure 
before service, it is important to note there is no competent 
evidence to rule out a relationship to service based upon the 
initial manifestations of the disorder.  There is simply no 
competent evidence to establish tinnitus preexisting service 
and there is as well undebatable evidence of significant 
noise exposure in service.  

The Board finds that there does appear to be an approximate 
balance of the evidence to require application of the benefit 
of the doubt rule.  See, for example, 38 U.S.C.A. § 5107(b), 
38 C.F.R. §§ 3.303(a).  In other words, the Board finds there 
is not a preponderance of the evidence to find in favor of 
the veteran or against him on the question of service 
connection for tinnitus.  The Board observes the 1989 
audiology for the right ear has not been reproduced on any 
subsequent examination and that it was apparently obtained 
for screening purposes only.  Therefore its significance in 
the matter at hand may reasonably be questioned.  Even though 
the VA examinations are more consistent with the 1989 data 
for the left ear, there is still absent any persuasive 
evidence of preexisting tinnitus or a preponderance of the 
evidence against inception in service.  

Further, the Board finds the VA examiner's recent comments 
regarding more recent noise exposure after service are not 
probative of the matter at hand.  The veteran submitted his 
initial claim in July 1993, the same month he left the 
service and tinnitus was mentioned at that time and it was 
confirmed on a VA examination several months later.  The 
Board must observe that the examiner's conclusion is rather 
equivocal and may be read reasonably as not ruling out a 
nexus to service.  As with any piece of evidence, the 
credibility and weight to be attached to this opinion is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).


ORDER

Entitlement to service connection for tinnitus is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

